DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant’s representative asserts that Berger fails to disclose “… wherein the plurality of first training symbols is transmitted using a first transmit beamforming vector fixed during the first period of time and received using a first receive beamforming vector varied during the first period of time;
estimating, by the WTRU, a plurality of first channel values based on the plurality of first channel delay values comprising time domain channel impulse responses; and estimating, by the WTRU, a first angle value of a path of a wireless channel based on the plurality of first channel values, wherein the first angle value is an Angle of Arrival (AoA) of the path,” as recited in the claim. The applicants representative specifically asserts that the approach of Berger for the AoA estimation is totally different from the approach recited in amended claim 1. The examiner respectfully disagrees. 
Berger discloses transmitting a plurality of first training symbols using a first transmit beamforming vector that is fixed during a first period of time (i.e., network interface 122, using OFDM beamforming to transmit data unit 400 which comprises training fields, to the client device, see fig. 1, [0036], [0044]-[0048]). The transmitted data unit 400 is received by the client station 154, which is constantly adjusting its beamsteering vector or matrix, clearly indicating a varied beamsteering vector at the 
Berger further discloses determining channel impulse response using IFFT, based on the receive data unit from the network interface, for each OFDM subcarrier (see figs. 1 and 6, [0034]-[0037]). The time-domain channel impulse responses in applicant’s invention are estimated using IFFT operations (see [0026] of the applicant’s specification). Therefore, Berger discloses estimating, by the WTRU, a plurality of first channel values based on the plurality of first channel delay values comprising time-domain channel impulse responses, as recited in the claim because the approach of Berger in estimating the plurality of first channel values is not different from applicant’s approach in the recited claims. 
Berger also discloses determining the angle of arrival based on the estimated plurality of first channel values (fig. 6, step 616, wherein step 616 is based on steps 604-612, and steps 604-612 include estimating a plurality of first channel values for the reasons already mentioned above, see [0034]-[0037], [0063], [0066]). 
The 35 USC 102(a)(2) rejection of claims 1 and 8 are therefore maintained and repeated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al 20180070205 (hereinafter Berger).
Regarding claim 1, Berger et al discloses a method for estimating angle information for a wireless communication system (see fig. 1, [0016]), comprising: receiving, by a wireless transmit/receive unit (WTRU) (154, see fig. 1, [0020]), a plurality of first training symbols during a first period of time, wherein the plurality of first training symbols is transmitted using a first transmit beamforming vector fixed during the first period of time and received using a first receive beamforming vector varied during the first period of time (client 154 receiving signal comprising training fields, see figs. 1, 2, and 4-6, [0014], [0020]-[0022], [0045], [0048], [0052], [0059]-[0060], [0070]); estimating, by the WTRU, a plurality of first channel delay values based on the plurality of first training symbols (see fig. 6, [0041], [0061]-[0062]); estimating, by the WTRU, a plurality of first channel values based on the plurality of first channel delay values comprising time domain channel impulse responses (channel impulse response calculated for each OFDM sub-carrier using IFFT, see figs. 5-6, [0034], [0036]-[0037], [0052], [0059]-[0061]); and estimating, by the WTRU, a first angle value of a path of a wireless channel  (calculate angle-of-arrival, see fig. 6, [0034], [0052], [0062], [0066]-[0067]). 
Regarding claim 8, Berger discloses a wireless transmit/receive unit (WTRU) (see fig. 1, [0016]) comprising: an antenna array configured to receive a plurality of first training symbols during a first period of time, wherein the plurality of first training symbols is transmitted using a first transmit beamforming vector fixed during the first period of time, and received using a first receive beamforming vector varied during the first period of time (client 154 receiving signal comprising training fields, see figs. 1, 2, and 4-6, [0014], [0020]-[0022], [0024]-[0025], [0036], [0045], [0048], [0052], [0059]-[0060], [0070]); and a processor coupled to the antenna array (see figs. 1 and 5) and configured to: estimate a plurality of first channel delay values based on the plurality of first training symbols (see fig. 6, [0041], [0061]-[0062]); estimate a plurality of first channel values comprising time-domain channel impulse responses based on the plurality of first channel delay values (channel impulse response calculated for each OFDM sub-carrier using IFFT, see figs. 5-6, [0034], [0036]-[0037], [0052], [0059]-[0061]); and estimate a first angle value of a path of a wireless channel based on the plurality of first -15-Attorney Docket No.: US75136 channel values, wherein the first angle value is an Angle of Arrival (AoA) of the path (calculate angle-of-arrival, see fig. 6, [0034], [0052], [0062], [0066]-[0067]).
Regarding claims 4 and 11 as applied to claims 1 and 8, Berger further discloses receiving, by the WTRU, a plurality of second training symbols during a second period of -14-Attorney Docket No.: US75136 time, wherein the plurality of second training symbols are transmitted using a second transmit beamforming vector varied during the second period of time 
Regarding claims 5 and 12 as applied to claims 4 and 11, Berger further discloses wherein the first receive beamforming vector is varied for each of the plurality of first training symbols, and the second transmit beamforming vector is varied for each of the plurality of second training symbols (client 154 receiving signal comprising training fields, and wherein channel estimation for each sub-carrier is then used for 
Regarding claims 7 and 14 as applied to claims 4 and 11, Berger further discloses wherein the first period of time is prior to or subsequent to the second period of time (client 154 receiving signal comprising training fields, and wherein channel estimation for each sub-carrier is then used for equalization and beamforming, indicating a second beamforming vector due to the channel response, see figs. 1, 2, and 4-6, [0014], [0020]-[0022], [0024]-[0025], [0036], [0045], [0052], [0059]-[0060], [0070]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al 20180070205 (hereinafter Berger) in view of Shental et al 20110261905 (hereinafter Shental).
Regarding claims 2 and 9 as applied to claims 1 and 8, Berger discloses the claimed invention except wherein the estimation of the plurality of first channel delay values comprises: extracting, by the WTRU, a plurality of pilot symbols from the plurality of first training symbols; constructing, by the WTRU, a plurality of sensing matrices including preconfigured values of the plurality of pilot symbols; and estimating, by the 
In the same field of endeavor, Shental discloses a method for channel estimation comprising: extracting, by a WTRU, a plurality of pilot symbols from a plurality of first training symbols (see figs. 1 and 4, [0052], [0063]); constructing, by the WTRU, a plurality of sensing matrices including preconfigured values of the plurality of pilot symbols (see figs. 1, 4, and 6, [0050], [0062]-[0063], [0065], [0072]-[0073]); and estimating, by the WTRU, the plurality of first channel delay values using a Compressive Sensing (CS) algorithm based on the plurality of sensing matrices (see figs. 4 and 6, [0050], [0062], [0065], [0072]-[0073]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shental with Berger by generating the compressive sensing matrix for applying to the pilot signals, for the benefit of using compressive sensing algorithms for performing channel estimation with less pilot overhead because of the ability of compressive sensing to exploit the sparseness of wireless channels. 
Regarding claims 3 and 10 as applied to claims 2 and 9, Berger as modified by Shental discloses the claimed invention. Shental further discloses wherein the estimation of the plurality of first channel values comprises: estimating, by the WTRU, the plurality of first channel values using a Least-Squares (LS) algorithm based on the plurality of first channel delay values and the plurality of sensing matrices (see figs. 4 and 6, [0004], [0050], [0062], [0063], [0072]-[0073]).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648